Citation Nr: 0526817	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  00-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 30, 1997 
for the grant of service connection for the cause of the 
veteran's death and entitlement to Dependency and Indemnity 
Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1957, 
from June 1967 to August 1965 and from January 1966 to 
December 1974.  The veteran died in December 1980.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which granted service connection for the veteran's 
cause of death and entitlement to DIC.  The appellant 
disagreed with the effective date assigned of January 10, 
1998 and appealed that issue to the Board.  Subsequently, the 
RO in an August 2001 rating decision granted an earlier 
effective to September 30, 1997.  

In July 2002, the Board issued a decision denying an earlier 
effective date than September 30, 1997 for the grant of 
service connection for the cause of the veteran's death and 
entitlement to Dependency and Indemnity Compensation (DIC), 
including denying the appellant's claims that the March 1981, 
September 1981 and October 1981 rating decisions of the RO 
contained clear and unmistakable error (CUE).  The appellant 
appealed the decision of the Board to United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  

The Court in March 2005 issued a decision.  In the March 2005 
decision, the Court held the appellant had abandoned her 
appeal as to her claims of CUE in the March 1981 and 
September 1981 rating decisions.  The Court affirmed the July 
2002 decision of the Board that there was no CUE in the 
October 1981 rating decision of the RO.  The Court vacated 
the July 2002 decision of the Board which denied an earlier 
effective date and remanded the claim to ensure the appellant 
was properly notified as required by 38 U.S.C.A. § 5103(a).  

The appellant and Secretary of VA filed motions for 
reconsideration.  The Court in a December 2004 Order withdrew 
the September 2004 order of the Court as to the earlier 
effective date claim.  It instead remanded the appellant's 
claim for an earlier effective date for consideration of 
whether a March 1986 letter from the appellant's Congressman 
was an informal claim.  The appellant's motion for 
reconsideration of the allegation of CUE was forwarded for 
panel consideration.  In March 2005, the Court denied the 
appellant's motion for a panel decision.  


FINDINGS OF FACT

1.  The appellant filed her claim for service connection for 
the cause of the veteran's death on the form designated by 
the Secretary in February 1981.  

2.  The RO denied the appellant's claim for service 
connection for the cause of the veteran's death in March 
1981, September 1981 and October 1981 rating decisions.  The 
appellant did not file a notice of disagreement with those 
rating decisions.  

3.  The Court held the appellant had abandoned her claims of 
CUE in the March and September 1981 rating decisions and 
affirmed the Board's decision that the October 1981 rating 
decision did not contain CUE.  

4.  The claims folder contains two communications dated as 
being received between October 1981 and September 30, 1997.  
They included service medical records forwarded from the 
National Personnel Records Center (NPRC) and a letter from 
the appellant's Congressman.  

5.  The service medical records received in April 1982 did 
not provide a basis for reopening the appellant's claim.  

6.  The letter from the appellant's Congressman dated as 
being received on March 24, 1986 included a letter from the 
appellant which clearly indicated she was seeking service 
connection for the cause of the veteran's death.  At the time 
the letter was received the evidence in the claims folder 
supported a grant of service connection for the cause of the 
veteran's death.  


CONCLUSION OF LAW

The criteria for granting an effective date of March 24, 1986 
for service connection for the cause of the veteran's death 
and entitlement to DIC have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

A Veterans Claims Assistance Act of 2000 (VCAA) notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The appellant raised her claim for an earlier effective date 
in December 1998 prior to the passage of VCAA.  For that 
reason she was not notified of the provisions of VCAA.  The 
Board noted in this instance, that the Court withdrew its 
decision ordering the Board to provide an explanation as to 
whether the appellant had been properly notified as required 
under the VCAA.  The appellant's attorney has discussed those 
requirements in detail in his brief.  In this instance, it is 
apparent the appellant and her attorney are aware of the VCAA 
and its provisions and of the evidence necessary to support 
the appellant's claim.  In addition, for the appellant to 
prevail in a claim for an earlier effective date the evidence 
necessary to support her claim must have been received by VA 
prior to January 1997.  Any failure to provide adequate 
notice is harmless error.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  
To remand the claim to ensure further notice to the appellant 
of VCAA would serve no useful purpose. There is no 
possibility of any benefit flowing to the veteran should the 
Board remand her claim.  Any further effort in this regard 
would not avail the appellant, and would only result in an 
additional burden to adjudicative personnel.  Reyes v. Brown, 
7 Vet.App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991).  

Relevant Laws and Regulations.  Except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose whichever 
is the later.  The effective date of disability compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2004).  

For service-connected death after separation from the 
service, the effective date of the award is the first day of 
the month in which the veteran's death occurred if the claim 
is received within one year after the date of the death, 
otherwise, date of receipt of the claim.  38 C.F.R. 
§ 3.400(c)(2)(2004).  

Awards based on new and material evidence received after 
final disallowance is the date of receipt of new claim or 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(q) (ii) and (r)(2004).  

Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a)(2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§§ 3.151, 3.152 (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request 
for increase or reopening will be accepted as a claim.  
38 C.F.R. § 3.155 (2004).  

Factual Background and Analysis.  The veteran died on 
December [redacted], 1980.  The certificate of death indicates the 
cause of death was disseminated squamous cell cancer of the 
head and neck.  At the time of the veteran's death service 
connection was in effect for chronic bronchitis, hearing loss 
and hemorrhoids.  The RO received the appellant's Application 
for Dependency and Indemnity Compensation of Death Pension by 
a Widow in February 1981.  

The RO denied the claim in a March 1981 rating decision.  In 
April 1981, the appellant submitted additional documentation 
and a Statement in Support of Claim.  She did not express 
disagreement with the March 1981 rating decision or a desire 
to appeal the denial of her claim.  The RO in an April 1981 
letter informed the appellant her claim for service 
connection for the cause of the veteran's death had been 
denied.  

In June 1981, the RO received copies of the veteran's 
terminal medical records from the service medical facility.  
The appellant in September 1981 sent a letter to the RO, 
enclosing a statement from the veteran's doctor.  

The RO in a September 1981 rating decision again denied the 
claim for service connection for the cause of the veteran's 
death.  A September 1981 letter from the RO to the appellant 
informed the RO had again denied her claim.  

In October 1981, the appellant wrote a letter to the RO and 
enclosed copies of the veteran's medical records from the 
service medical facility.  An October 1981 rating decision 
again denied service connection for the cause of the 
veteran's death.  The appellant was notified her claim was 
denied by the RO in an October 1981 letter.  

In April 1982, the RO received copies of the veteran's 
Reports of Medical Examinations in service and his 
immunization record from the National Personnel Records 
Center (NPRC).  

The next communication in the claims folder was received in 
March 1986.  It consisted of a letter from the appellant's 
Congressman with an enclosed letter from the appellant.  The 
letter from the appellant reads in part as follows: 

I am seeking help in the death of my 
husband, who was diagnosed as having 
cancer of the neck in May 1980.  

He died at Wilford Hall Medical Center, 
Lackland Air Force Base, Texas, December 
1980.  After his death, Dr. Steve Derdak 
told me twice verbally that my husband's 
death was service connected. 

The RO responded by sending a letter to the appellant's 
Congressman in April 1986.  

The next communication in the claims folder is a June 1997 
letter from the appellant requesting copies of the records in 
the veteran's claims folder.  

The next communication is a letter dated September 11, 1997 
from the appellant requesting that her claim for DIC be 
reopened.  

The RO then sought a medical opinion.  The RO then reopened 
the appellant's claim on the basis that new and material 
evidence had been submitted.  The RO in an October 1998 
rating decision granted service connection for the cause of 
the veteran's death.  The effective date assigned was January 
10, 1998.  The appellant submitted her notice of disagreement 
with the effective date assigned in December 1998.  The 
appellant asserted that an effective date back to December 
1980, the date of the veteran's death should be assigned.  In 
an August 2001 rating decision, the RO assigned an earlier 
effective date for service connection for the cause of the 
veteran's death of September 30, 1997.  

The regulations do provide for assignment of an effective 
date of the first day of the month in which the veteran's 
death occurred when the claim is received within one year of 
the death of the death of the veteran.  38 C.F.R. 
§ 3.400(c)(2).  In this case the grant of service connection 
arose not from an original claim, but from a reopened claim.  

Under the pertinent laws and regulations, the RO's March 
1981, September 1981, and October 1981 rating decisions are 
final.  The appellant was notified of the rating decisions 
denying her claim for service connection for the cause of the 
veteran's death.  The claims folder does not contain any 
communications from the appellant dated within one year of 
the October 1981 letter notifying her claim was denied.  A 
notice of disagreement must be filed within one year from the 
date of mailing of the notice of the RO's decision in order 
to initiate an appeal of any issue adjudicated by the RO; 
otherwise, the RO's determination becomes final.  The March 
1981, September 1981 and October 1981 rating decisions became 
final.  38 C.F.R. § 3.104, 19153 (1981).  

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q) (2004).  
The Court has instructed the Board to review all 
communications from claimants to determine when a claim was 
submitted.  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  

In this instance, the Board carefully considered whether the 
service medical records received by the RO in April 1982 
provided a basis for reopening the appellant's claim.  The 
service medical records received in April 1982 included the 
veteran's immunization records, and his Reports of Medical 
Examination dated in December 1965, September 1968 and June 
1970.  Also included were his Report of Medical History dated 
in December 1957 and September 1968.  Those records did not 
include any new information that would provide a basis for 
reopening the appellant's claim.  They were merely redundant.  
The RO had previously received a packet containing the 
veteran's service medical records in July 1975.  For that 
reason an earlier effective based on the receipt of new and 
material evidence, provided by receipt of service department 
records as provided in 38 C.F.R. § 3.400(q)(2) is not for 
application.  

The next communication is the letter from the Congressman.  
The Court ordered the Board to consider whether it was an 
informal claim.  A specific claim in the form prescribed by 
the Secretary of Veterans Affairs must be filed in order for 
benefits to be paid to any individual under the laws 
administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002).  
38 C.F.R. § 3.155 (2003) provides that any communication or 
action indicating intent to apply for one or more VA benefits 
may be considered an informal claim.  Such an informal claim 
must identify the benefit sought.  The regulations at 38 
C.F.R. § 3.1(p) define "application" as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  The VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2003).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The letter from the Congressman received on March 24, 1986 
meets the requirements to be considered an informal claim.  
It was in writing, was from a Member of Congress, and 
identified the benefit sought.  38 C.F.R. § 3.155.  The 
appellant had previously submitted her application on the 
prescribed form.  38 C.F.R. §§ 3.151, 3.152.  For that reason 
the Board has concluded the March 24, 1986 communication was 
an informal claim for service connection for the cause of the 
veteran's death.  See McCay v. Brown, 106 F. 3d 1577 (Fed. 
Cir 1997).  

The question is whether the date entitlement arose or the 
date of the informal claim is the later date.  38 C.F.R. 
§ 3.400(c)(2)(2004).  A review of the evidence indicates that 
an April 1980 record from the service medical facility 
indicates the mass on the right neck had its onset associated 
with an upper respiratory infection on active duty.  The 
appellant has asserted the notation in the April 1980 service 
medical facility record provides a medical opinion linking 
the veteran's death from cancer of the head and neck to 
service.  The Board agrees.  The certificate of death 
indicates the veteran died of disseminated squamous cell 
cancer of the head and neck in December 1980.  The veteran 
retired from the service in December 1974.  The service 
medical facility records also reveal the veteran had smoked 
three packs a day for twenty years prior to quitting in 1978.  
The July 1975 rating decision granted service connection for 
chronic bronchitis.  September 1974 service medical facility 
records noted the veteran had a history of smoking cigars.  
When he cleared his throat he spit up bright red blood.  
Earlier in January 1973 a history of hemoptysis was noted 
when the veteran coughed.  The Board has concluded the 
evidence in the claims folder on March 24, 1986 supported a 
grant of service connection for the cause of the veteran's 
death and entitlement to DIC.  

The Board has concluded the evidence supports the assignment 
of an earlier effective date for service connection for the 
cause of the veteran's death and entitlement DIC to March 24, 
1986.  


ORDER

An earlier effective date of March 24, 1986 for service 
connection for the cause of the veteran's death and DIC is 
granted, subject to regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


